Exhibit 10.78

 

TERMINATION OF CONSULTING AGREEMENT

 

This Termination of Consulting Agreement, dated as of June 30, 2002, is by and
between Vari-Lite International, Inc. (the “Company”) and J. Anthony Smith (the
“Consultant”).

 

W I T N E S S E T H:

 

WHEREAS, the Company (formerly known as Vari-Lite Holdings, Inc.) and the
Consultant entered into that certain Consulting Agreement, dated as of July 1,
1995 (the “Consulting Agreement”); and

 

WHEREAS, the Company has suffered a decline in its financial performance and
management and the Board of Directors of the Company have made recommendations
for reducing expenses of the Company in order to improve the Company’s financial
performance; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) has determined that it is in the best financial
interest of the Company to terminate the Consulting Agreement effective as of
June 30, 2002; and

 

WHEREAS, the Consultant is a significant stockholder of the Company and agrees
that it is in the best financial interest of the Company to terminate the
Consulting Agreement as proposed by the Compensation Committee;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree, effective as of the date hereof, that the
Consulting Agreement is cancelled and terminated and shall be of no further
force or effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

VARI-LITE INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

T. Clay Powers, President

 

 

 

 

 

J. Anthony Smith

 

--------------------------------------------------------------------------------